Citation Nr: 1627591	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-27 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a hearing before the Board in May 2015.


FINDING OF FACT

The Veteran's currently diagnosed left knee disability is not causally or etiologically related to his active service.


CONCLUSION OF LAW

Criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Veteran submitted a claim for service connection for a left knee disability in March 2012.  The claim was denied in an August 2012 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).   Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a left knee disability related to his active service.  Specifically, the Veteran contends that he suffered an injury in service which has persisted since service and was aggravated on several occasions after service.  
A review of the service treatment reports does not reflect any complaints, findings, or treatment for a left knee disability.  

A VA medical record dated in May 1990 reflects that the Veteran reported pain under the knee caps in the bilateral knees.  X-rays were reported to be essentially normal.  

Private treatment reports from Orthopaedic Associates of Duluth, P.A., dated in November 1993 reflect that the Veteran was noted to have been rollerblading with his children when his knee buckled without injury.  The Veteran reported that he initially injured his knee in service when he caught the knee in a hole while running and sustained a twisting injury.  He reported intermittent giving way and swelling since that time.  He was diagnosed with a probable chronic anterior cruciate ligament (ACL) tear.  In July 1997, the Veteran sustained an injury to his left knee when his foot got stuck in a ladder.  The Veteran was noted to have undergone a debridement of the left knee three or four years prior.  X-rays revealed some depression of the lateral plateau and clinical findings suggestive of possible lateral meniscal tear but no fracture.   

Private treatment reports from Duluth Clinic reflect that in January 2008, the Veteran was involved in a motor vehicle accident and had resultant left knee pain.  Following a magnetic resonance imaging (MRI) of the left knee, the Veteran was assessed with left knee pain due to fibular head subluxation and secondary to tibular/fibula ligament muscle sprain and patellofemoral pain.  The examiner also noted some moderate degenerative change within the medial and lateral compartment.  The Veteran underwent an arthroscopic debridement of articular cartilage flaps patellofemoral and medial femoral condyle.  

VA treatment reports reflect that the Veteran was seen by VA in May 2011 to establish care.  He reported pain in his knees at that time.  He was assessed with polyarthralgias.  

At a VA examination in Apri 2013, the Veteran was noted to have diagnoses of left knee osteoarthritis, meniscal tear of the left knee, and arthroscopic surgery of the left knee in 2001 and 2008.  The Veteran reported that he originally injured his left knee during service when running during physical training in Germany.  Following a review of the claims file and physical examination of the Veteran, the examiner opined that the Veteran's left knee disability was less likely than not incurred in or caused by service.  The examiner's rationale was that the Veteran's service treatment reports reflect treatment for right knee strain only.  While the Veteran reported that his duties in service as a heavy duty wheel mechanic caused wear and tear to both knees, the examiner indicated that the Veteran's treatment records relate his knee disabilities to nonservice related injuries.  The examiner also noted that the Veteran had a post-service fall from a ladder in 1997 and a work-related motor vehicle accident in 2007, both of which resulted in arthroscopic surgery.  

Private treatment reports from Duluth Clinic reflect a report of bilateral knee pain in July 2013.  The Veteran was diagnosed with early osteoarthritis of the bilateral knees and degenerative medial meniscus tears.   

The Veteran submitted a statement in August 2013 and reported that he originally injured his left knee in service while stationed in Germany.  

Specifically, he reported that he was running in formation and stepped in a hole with his left foot and fell sideways twisting his left knee.  He indicated that he felt sharp pain and had swelling immediately.  He stated that he sought treatment and was given an ace wrap and aspirin and was told to ice his knee.  He also indicated that he was placed on a profile against physical training for two to three weeks.  The Veteran reported that he had swelling of the knee for another week and a half and continued to have knee symptoms periodically since that time when he overexerted himself.  Then, five years after service he was rollerblading with his children when he twisted his knee and felt a sharp pain and was diagnosed with an ACL tear in 1993.  

The Veteran's spouse also submitted a statement in August 2013 and indicated that the Veteran injured his knee during a company run in Germany and has had trouble with his knee since that time.  

A VA opinion was obtained without examination of the Veteran in August 2013.  The clinician reviewed the claims file and relevant medical records as well as the Veteran's lay statements and opined that the Veteran's left knee disability was less likely than not incurred in or caused by service.  The examiner acknowledged that the Veteran reported a left knee injury during service.  The examiner noted, however, that the Veteran did not have any evaluation for his left knee within five years of service.  The examiner acknowledged the Veteran's report of a left knee injury in service to a private physician in November 1993 at which time he was diagnosed with a partial ACL tear.  The examiner noted that the Veteran underwent a debridement in September 2008 and was also diagnosed with chondromalacia.  The examiner reported that the Veteran's left knee disability was most likely due to his intervening interceding injuries and his repetitive squatting and kneeling at work and less likely than not caused by, as a result of, or aggravated by his reported injury during military service after which no medical evaluation or care was sought for more than five years.    

Another VA opinion was obtained without examination of the Veteran in November 2014.  Following a review of the claims file and relevant medical evidence, the examiner opined that the Veteran's left knee disability was less likely than not incurred in or caused by service.  The examiner noted that the Veteran injured his left knee during service but did not have ongoing care for the left knee.  The examiner indicated that the Veteran had an intervening interceding injury which led to surgical intervention in February 1994 at which time he had patellar shaving and partial ACL tear.  He also had injuries in 1997 and 2007.  The examiner concluded that the Veteran's current left knee disability is more likely than not due to his intervening interceding injuries and less likely as not caused by his injury during service which was not accompanied by chronic ongoing care or limitation.  The examiner noted that the Veteran needed surgical intervention after the interceding injury/event and the current disability would be related to those intervening events.  

At the May 2015 Board hearing, the Veteran's representative indicated that the Veteran sought treatment for his left knee two years after he left service.  The Veteran testified that he twisted his left knee during a company battalion run in 1988 and sought treatment at that time.  He stated that he was treated with a bandage and ice packs and did not participate in physical training for a month.  The Veteran testified that his current treatment includes cortisone shots every few months.  He reported that he injured his knee rollerblading two years after he got out of service.  He indicated that he was diagnosed with a partial tear of the ACL.  The Veteran testified that his doctor informed him that the ACL tear was an old injury.  The Veteran's representative indicated that all of the Veteran's medical records had been obtained.  

In this case, the evidence confirms that the Veteran currently has a diagnosis of a left knee disability, specifically left knee osteoarthritis, meniscal tear of the left knee, and arthroscopic surgery of the left knee in 2001 and 2008.  The issue then becomes whether the left knee disability is the result of the Veteran's active service. 

Unfortunately, there is no competent evidence that suggests the current left knee disability either began during or was otherwise caused by his active service.  While the Veteran reported that he sustained a left knee injury during service, there is no indication that he sought treatment for a chronic left knee disability until several years following service when he injured his knee while rollerblading.  The only medical opinions of record concluded that it was less likely than not that the current left knee disability was related to service.  The Veteran has testified at a Board hearing that he injured his left knee in service and had knee trouble since service.  However, there is no competent indication that such an incident was what caused the Veteran's current left knee disability.  In fact, medial providers have provided evidence against this claim.

The VA examiners reviewed the claims file, and were familiar with the Veteran's contentions.  However, the examiners all concluded that the Veteran's current left knee disability was less likely than not due to his active service and was more likely due to post-service injuries.  These opinions were supported by rationale that was grounded in the evidence of record, and have not been questioned or undermined by any other medical opinion of record.

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's left knee disability and his period of service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his left knee disability is related to his period of service.

Although the Veteran contends that he has a left knee disability related to his active service, specifically to an injury sustained during service, the Veteran has submitted no competent medical evidence or opinions to corroborate such a contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions). 

The Veteran's opinion is not competent to provide the requisite etiology of the current left knee disability, because such a determination requires medical expertise. As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of the left knee disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Although the Veteran has reported a continuity of left knee symptoms since service, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his current left knee disability and his active service and is outweighed by other evidence. 

Therefore, the lay statements regarding the Veteran's left knee disability being related to service are not considered to be competent nexus evidence, as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

As such, the weight of the competent evidence is against a finding that the Veteran's left knee disability resulted from his active service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, an examination in this case has been undertaken and several additional medical opinions were obtained.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained. 

ORDER

Entitlement to service connection for a left knee disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


